835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Love TAYLOR, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-1265.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1987.

1
Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL, District Judge.*

ORDER

2
This pro se federal prisoner appeals the district court's judgment denying his motion to vacate, set aside or correct his sentence filed pursuant to 28 U.S.C. Sec. 2255.  This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner asserted claims of ineffective assistance of counsel, inadequate medical care, inaccuracies in the presentence report, and abuse of discretion in sentencing.  The district court denied the motion because petitioner failed to state a claim for relief under 28 U.S.C. Sec. 2255.


4
Upon consideration, we affirm the district court's judgment denying the motion for the reasons stated in the district court's memorandum opinion and order of February 20, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.